                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9                                   UNITED STATES DISTRICT COURT

                                  10                                  NORTHERN DISTRICT OF CALIFORNIA

                                  11
                                        ANDRE JUSTE,
                                  12                                                          Case No. 18-CV-05013 LHK (PR)
Northern District of California




                                                        Petitioner,
 United States District Court




                                  13                                                          ORDER OF TRANSFER
                                                 v.
                                  14
                                        JEFFEREY B. SESSION, et al.,
                                  15
                                                       Respondents.
                                  16

                                  17           Petitioner, an immigration detainee, has filed a federal petition for writ of habeas corpus,
                                  18   under 28 U.S.C. § 2241. Petitioner is currently being held at the Buffalo Federal Detention
                                  19   Facility in Batavia, New York. Petitioner’s underlying federal habeas petition appears to be
                                  20   challenging his current detention.
                                  21           Section 2241 allows “the [U.S.] Supreme Court, any justice thereof, the district courts and
                                  22   any circuit judge” to grant writs of habeas corpus “within their respective jurisdictions.” 28

                                  23   U.S.C. § 2241(a). “[F]or core habeas petitions challenging present physical confinement,

                                  24   jurisdiction lies in only one district: the district of confinement.” Rumsfeld v. Padilla, 542 U.S.

                                  25   426, 442-43 (2004). Where a petitioner is incarcerated in one state and files a § 2241 petition in a

                                  26   federal district court in another state, therefore, the federal district court lacks jurisdiction over his

                                  27   custodian to effect process or enforce its orders and must accordingly transfer or dismiss the

                                  28   petition. See, e.g., United States v. Giddings, 740 F.2d 770, 771 (9th Cir. 1984) (no jurisdiction in
                                       Case No. 18-CV-05013 LHK (PR)
                                       ORDER OF TRANSFER
                                   1   Washington to address a petition where inmate incarcerated in Kansas).

                                   2          Because petitioner is incarcerated within the Western District of New York, this case is

                                   3   TRANSFERRED to the U.S. District Court for the Western District of New York. See 28 U.S.C.

                                   4   § 1404(a). The Clerk shall terminate all pending motions and transfer this matter forthwith.

                                   5          IT IS SO ORDERED.

                                   6
                                       DATED:      10/29/2018
                                   7                                                LUCY H. KOH
                                                                                    UNITED STATES DISTRICT JUDGE
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       Case No. 18-CV-05013 LHK (PR)
                                  27   ORDER OF TRANSFER
                                                                                       2
                                  28
